It is ordered and adjudged that the judgment of the said Court of Appeals be, and the same is hereby, affirmed for the reason that the record does not affirmatively show either (1) That the succession to the notes in question was for any purpose subject to or governed by the laws of this state; (2) that such property is lawfully the subject of ancillary administration in Ohio; or (3) that the said notes were held in this state for commercial purposes. (Cassidy v. Ellerhorst,110 Ohio St. 535; Tax Commission of Ohio v. Farmers Loan  TrustCo., 119 Ohio St. 410).
Judgment affirmed.
MARSHALL, C.J., KINKADE, ROBINSON, JONES, MATTHIAS, DAY and ALLEN, JJ., concur. *Page 607